Citation Nr: 1234129	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-24 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased initial rating for a right hip disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased initial rating for right lower extremity radiculopathy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to July 1957. 

These matters come before the Board of Veterans' Appeals (Board) from August 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that granted service connection and assigned 10 percent ratings for a right hip disability and right lower extremity radiculopathy, effective August 2, 2006. 

The Veteran presented testimony before the undersigned at the RO in July 2011. A transcript of this hearing has been associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, additional development is needed prior to further disposition of the claims.  During the July 2011 hearing, the Veteran reported that his hip disability had worsened and that he now required the use of a cane.  VA treatment records dated in May 2010 reflect that the Veteran complained that his right hip pain had gradually progressed and that he uses a cane for ambulation.  Upon physical examination, he was noted to have decreased flexion, abduction, and extension of the right hip.  A subsequent May 2012 VA treatment report reflects that the Veteran had no musculoskeletal concerns.  The most recent VA examination was in August 2009.

An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  Under the circumstances, the Board finds that a new examination is needed to determine the severity of the Veteran's right hip disability and right lower extremity radiculopathy.  Any additional private and VA treatment records should be obtained and added to the claims folder.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to July 2012, and any additional records of private treatment identified by the Veteran, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any inability to obtain such records in accordance with 38 C.F.R. § 3.159(e).  

2.  Then, schedule the Veteran for the appropriate VA examination to determine the current severity of the right hip disability and right lower extremity radiculopathy.  The claims folder and a copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  Ensure that relevant medical records be made available to the examiner (if review of such records is necessary) to ensure an adequate examination/opinion - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  Moreover, a notation to the effect that this record review has taken place must be included in the examination report.  As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies, including nerve conduction studies, as well as complete range of motion studies in degrees, should be performed.  

The examiner should specifically discuss the severity of the impairment caused by the affected nerve(s). In this regard, the examiner must state whether there is any paralysis of the affected nerve, and if so whether it is complete or incomplete and whether such paralysis is mild, moderate or severe.

Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The physician should identify any objective evidence of pain or functional loss due to pain.  The physician should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

The examiner should thorough explain the reasons for any opinion expressed.

3.  After completing any additional notification and/or development deemed necessary, to include any additional examinations, readjudicate the claims in light of all evidence of record, to include any evidence received since the July 2012 supplemental statement of the case (SSOC).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a SSOC, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


